Citation Nr: 0801534	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement of the appellant to apportionment of the 
veteran's benefits on behalf of the veteran's minor children.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an apportionment decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, dated in June 2004.  The appellant is the 
veteran's ex-spouse.  

In her substantive appeal, filed in August 2005, the 
appellant requested a travel board hearing.  The RO scheduled 
a hearing date in May 2006 and notified the appellant of the 
schedule hearing in a letter that was sent to her last 
address of record.  The appellant failed to report to the 
hearing and her hearing request is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).  


FINDINGS OF FACT

1.  The veteran pays a substantial portion of his wages in 
child support and such payment is a reasonable discharge of 
his duties to provide for his children.

2.  The veteran has little income other than his VA benefits 
and apportionment would create an undue hardship on him.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51. 
See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  VA 
rules do, however, include special procedural requirements 
for simultaneously contested claims, such as a claim for 
apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 
(2007).  

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101 (2007).  
When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of benefit which is subject of 
the contested claim.  38 U.S.C.A. § 7105A (West 2002), 38 
C.F.R. § 19.102 (2007).  

Here, the appellant filed an (NOD) in July 2004 and a 
substantive appeal in August 2005.  In response to the NOD, 
the RO issued an SOC and provided a copy to the appellant and 
the veteran's representative.  There is no evidence in the 
claims file, however, that the veteran was ever provided with 
a copy of the SOC.  The record also does not show that the 
veteran was provided with the content of the appellant's 
appeal.  The Board has reviewed the record and notes that the 
veteran submitted a letter dated in September 2005 in which 
he referenced the appellant's appeal.  From this, it appears 
that he had been apprised one way or another of at least some 
of the appellant's contentions.  Regardless of whether the 
veteran was fully notified pursuant to VA rules, for reasons 
explained more fully below, the Board is denying the 
appellant's claim for an apportionment.  Such a decision is 
fully favorable to the veteran and any procedural violation 
has resulted in no prejudice.  The Board may proceed with 
appellate review.

Legal Criteria and Analysis

The appellant has claimed entitlement to apportionment of the 
veteran's benefits on behalf of their four children.  In 
September 2003, when the appellant filed this claim, all four 
children were minors.  The appellant has essentially 
contended both that the veteran is not reasonably discharging 
his responsibility for the children's support and that she 
experiences hardship in the absence of apportionment.  

When a veteran's child is not in his custody, all or any part 
of compensation payable on account of the veteran may be 
apportioned.  38 U.S.C.A. § 5307 (West 2002).  VA regulations 
provide for two types of apportionments.  The first type is a 
"general" apportionment, which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  See 38 C.F.R. § 3.451 (2007).  

In support of her claim, the appellant has alleged that at 
various times throughout the course of this appeal, the 
veteran has paid less than required by court order and at one 
point, ceased making payments altogether.  She also alleged 
that the veteran claimed the children as dependents for VA 
compensation purposes, yet the children resided with her.  
See appellant's statements received in September 2003 and 
February 2004.  The appellant also maintained, in a statement 
dated in March 2004, that she received $250.00 biweekly from 
the veteran, but that this was less than what he was ordered 
to pay by the court.  In the February 2004 correspondence, 
the appellant indicated that the four children lived with her 
and had lived with her for the entire appeal period.  

The veteran has countered, in statements dated in December 
2004 and November 2006, that he is required to pay a 
substantial portion of his income for child support and that 
to apportion any of his benefits would create undue hardship.  

The relevant evidence includes an Order/Notice to Withhold 
Income for Child Support from the Illinois Department of 
Public Aid, dated in June 2002, showing that the veteran's 
employer was ordered to deduct $450.72 biweekly for current 
and delinquent child support.  The employer was incorrectly 
named as U.S. Department of Veterans Affairs.  The 
Order/Notice was sent to the Chicago RO, apparently in an 
attempt to garnish the veteran's disability benefits.  In 
correspondence from a Special Assistant United States 
Attorney, dated in November 2002, the attorney responded to 
the Court Order/Notice and clarified that the veteran was not 
a VA employee, but rather a recipient of VA disability 
benefits.  The attorney informed the Illinois Department of 
Public Aid that such benefits were not subject to garnishment 
action.  

Neither party has provided any other garnishment orders, but 
the veteran submitted pay stubs from an employer, dated in 
2002 and 2003, showing that a substantial portion of his 
income had been withheld for child support.  For example, for 
the pay period ending September 8, 2002, a total of $225.36 
was deducted for current and delinquent child support out of 
the veteran's gross pay of $273.60.  The veteran's net pay 
was $9.68.  

The evidence also includes a summary of payment history from 
the State Disbursement Unit of Illinois confirming that the 
veteran paid $250.00 bi-weekly from February 2004 until early 
June 2004.  In correspondence dated in May 2004, the veteran 
informed VA that as of June 2004 he would be laid off and 
that the only income he would be receiving at that time would 
be his monthly VA compensation.   

Based on the evidence presented, the Board finds that the 
appellant is not entitled to general apportionment.  Neither 
party has submitted much evidence on the issue of whether or 
not the veteran is reasonably discharging his responsibility 
for the children's support.  From what little evidence is in 
the record, it is apparent that the veteran is at least 
providing some support in the form of garnished wages.  
Although payment is sporadic and apparently involuntary, the 
veteran has provided a number of payments over the course of 
several years.  Regarding the appellant's contention that the 
veteran had claimed his biological children as dependents for 
VA compensation purposes when in fact they lived with their 
mother, the evidence does not support this.  The veteran 
submitted a marriage certificate showing that he was 
remarried in September 2003, and in November 2003, the 
veteran submitted a claim for two dependents from his second 
marriage.  The two dependents that the veteran has claimed 
are apparently from this marriage and not his marriage with 
the appellant.  The Board finds the veteran's actions to be a 
reasonable discharge of his duty, in light of his 
circumstances.

Next, the Board considers a special apportionment.  Although 
the appellant has maintained hardship as a basis for her 
claim, the evidence shows that an apportionment would 
undoubtedly cause undue hardship on the veteran.  In a 
statement dated in September 2005, the veteran alleged that a 
court had ordered him to pay $900.00 monthly for child 
support.  The veteran also explained that after making this 
out-of-pocket expense, he was left with $600.00.  His 
mortgage alone, the veteran explained, was $615.00.  In an 
income affidavit dated in July 2003, the veteran claimed 
total monthly expenses in the amount of $667.00.  Moreover, 
the pay stubs of record show that a substantial portion of 
his income is deducted for child support.  To apportion any 
part of his benefits would create undue hardship and a 
special apportionment for the appellant on behalf of her and 
the veteran's children must be denied.




ORDER

Apportionment of the veteran's VA compensation benefits is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


